UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-2100


TORINA A. COLLIS,

                Plaintiff - Appellant,

          v.

BANK OF AMERICA NATIONAL ASSOCIATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:06-cv-01411-PJM)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Torina A. Collis, Appellant Pro Se.           Elena D.     Marcuss,
MCGUIREWOODS, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Torina    A.    Collis   appeals     the     district   court’s

September 7, 2011, text order denying her motion for relief from

the   district   court’s   July   20,   2010,   final   order.     We   have

reviewed the record and conclude that the district court did not

abuse its discretion in denying Collis’ Fed. R. Civ. P. R. 60(b)

motion.    Eberhardt v. Integrated Design & Constr., Inc., 167

F.3d 861, 869 (4th Cir. 1999) (stating standard of review).               We

grant Collis’ motion to seal and dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                    2